In the

  United States Court of Appeals
               For the Seventh Circuit
                   ____________________
No. 14-2417
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee.

                               v.

MARCOS ESTRADA-MEDEROS,
                                           Defendant-Appellant.
                   ____________________

       Appeal from the United States District Court for the
         Northern District of Illinois, Eastern Division.
          No. 13 CR 833—James F. Holderman, Judge.
                   ____________________

  ARGUED FEBRUARY 12, 2015 — DECIDED APRIL 29, 2015

                   ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
    HAMILTON, Circuit Judge. Defendant Marcos Estrada-
Mederos pled guilty to illegal reentry for being found in
the United States after having been previously deported
following conviction for an aggravated felony. See 8
U.S.C. § 1326. He was given a within-guideline sentence
2                                                    No. 14-2417

of 57 months in prison. He appeals his sentence, chal-
lenging the district court’s failure to address his principal
arguments for mitigation. We reverse and remand be-
cause one of his three arguments for mitigation had rec-
ognized legal merit, and we cannot conclude from the
record that the district court considered it.
    Estrada-Mederos argued for a below-guideline sen-
tence for three reasons: first, the government’s delay in
charging made him ineligible for a sentence concurrent
with a sentence from a state conviction and failed to give
him credit for time spent in immigration detention; sec-
ond, the 16-level enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A) is unfairly severe for the illegal reentry of
a defendant who has a drug trafficking conviction; third,
Estrada-Mederos will face unusual hardships because he
is a deportable alien, which is of course true of anyone
convicted of illegal reentry. The district court imposed a
guideline sentence with only the tersest explanation.
    The defendant’s second and third arguments did not
require explicit comment by the district court. Both ar-
guments failed to address the defendant’s individual cir-
cumstances. They were in effect blanket challenges to the
applicable Guidelines. While a district court certainly has
discretion to consider such challenges to the Sentencing
Commission’s policy choices, a court can reject them
without addressing them expressly when explaining its
sentence. E.g., United States v. Schmitz, 717 F.3d 536, 542
(7th Cir. 2013) (collecting cases); United States v. Ramirez-
Fuentes, 703 F.3d 1038, 1047–48 (7th Cir. 2013) (status as
deportable alien); United States v. Mendoza, 576 F.3d 711,
722 (7th Cir. 2009) (status as deportable alien); United
No. 14-2417                                                    3

States v. Aguilar-Huerta, 576 F.3d 365, 367–68 (7th Cir.
2009) (16-level increase for illegal reentry after aggravat-
ed felony). We say no more about these arguments.
   Much stronger, however, is defendant’s first argu-
ment, that the court should have reduced his sentence
because the delay in charging him effectively denied him
the ability to receive credit toward his federal criminal
sentence for the months he spent in state custody and
then in federal immigration custody. The district court
was not required to accept this argument, but it was re-
quired at least to address it. We vacate defendant’s sen-
tence and remand for resentencing.
I. Factual and Procedural Background
   A. Defendant’s Detention
    Defendant’s detention before he was charged and tak-
en into federal criminal custody is central to his argu-
ment for a lower sentence. In November 2011, defendant
was arrested in Waukegan, Illinois, by local police. While
he was in state custody shortly after his arrest, he was
told by a federal Immigration and Customs Enforcement
agent that ICE had placed “a hold” on him (likely a fed-
eral immigration detainer, DHS Form I-247). If he posted
bail, he would be seized by ICE and taken into immigra-
tion detention. He was in pretrial detention on the state
charges until October 2012, when he was convicted on a
state obstruction of justice charge. The state court im-
posed a sentence of two years in prison. He remained in
state custody serving that sentence until he was paroled
on April 8, 2013, meaning that he was detained by the
state for approximately 17 months.
4                                                  No. 14-2417

   On April 8, 2013, defendant was taken into custody by
ICE and was detained while his immigration case was
adjudicated. Defendant sought asylum, withholding of
removal, and relief under the Convention Against Tor-
ture. On September 19, 2013, the immigration judge de-
nied him relief and ordered his removal. Defendant ap-
pealed that decision but later withdrew his appeal.
    Then, on October 17, 2013, defendant was indicted for
illegal reentry in violation of 8 U.S.C. § 1326. He was tak-
en into federal criminal custody for the illegal reentry
charge on October 24, 2013. He had been in immigration
detention for just over six months.
    B. Defendant’s Sentencing
    On January 9, 2014, Estrada-Mederos pled guilty to
the illegal reentry charge pursuant to a plea agreement.
The presentence report found that the sentencing guide-
line range was 57 to 71 months of imprisonment, and the
parties agree with that calculation.
   Estrada-Mederos argued that a below-guideline sen-
tence would be appropriate because the government’s
delay in charging him with illegal reentry had the effect
of extending his federal criminal sentence. He argued
that federal authorities knew he was in the United States
as early as November 2011 and certainly no later than
October 18, 2012. Yet he was not indicted for illegal
reentry until October 17, 2013. Both portions of the delay
could be important for sentencing. If defendant had been
sentenced before his state custody had expired, at least a
portion of the federal illegal reentry sentence could have
been concurrent to his state sentence. See U.S.S.G.
No. 14-2417                                                    5

§ 5G1.3(c). The federal delay in charging made a concur-
rent sentence impossible. Defendant also argued that his
sentence should be below the guideline range because he
would not receive credit for the time served in immigra-
tion custody.
    Estrada-Mederos presented this delay argument suf-
ficiently to the district court, and the government does
not argue that he forfeited any of his arguments or oth-
erwise failed to present them adequately. Three pages of
his sentencing memorandum focused on the delay in
charging him. Most of the discussion emphasized the lost
opportunity to receive a partially concurrent sentence,
but he also made the point that “the fact that he will re-
ceive no credit for the time spent in state custody or ICE
custody prior to the indictment in this case . . . should be
considered by this Court in arriving at a just sentence.”
Sentencing Mem. 16. At the sentencing hearing, his coun-
sel presented the delay-in-charging issue by explaining
that ICE was aware of his presence in the United States
by November of 2011, when an ICE agent came to visit
him in jail. His counsel argued that “he has been in cus-
tody since November of 2011 consistently. … So we ask
the Court to consider giving him time served from the
time he had been in custody in 2011, which is roughly
two years.” Tr. 8–9. Those two years included the six
months in immigration detention, as was also clear from
the presentence report.
    The government objected to a sentence below the
guideline range based on the delay in charging because
the factual bases for the state and federal crimes were un-
related. The government also contended that it was
6                                                   No. 14-2417

aware of defendant’s presence in the United States no
earlier than October 2012.
    After hearing from Estrada-Mederos himself, the dis-
trict court announced the sentence:
      There are a number of factors that push the de-
      termination in favor of the defendant for a
      lower sentence and also away from the de-
      fendant for a higher sentence. The fact that this
      is a recidivist crime, the fact that Mr. Estrada-
      Mederos has engaged in other criminal activity,
      of course, is not in his favor. But the guidelines,
      considering the various factors, including the
      16-point enhancement, do provide for guid-
      ance that the Court believes is appropriate.
      And so pursuant to the Sentencing Reform Act
      of 1984, it is the judgment of the Court that De-
      fendant Marcos Estrada-Mederos is hereby
      committed to the custody of the Bureau of
      Prisons to be imprisoned for a total term of 57
      months on Count 1.
Tr. 15–16. After the sentence was announced, Estrada-
Mederos asked the court if he would get any credit for
time served. The judge responded:
      The Bureau of Prisons actually makes that de-
      termination. It’s not my determination to make.
      And although that was something that I con-
      sidered in going to the low end of the guideline
      range—because, frankly, there were factors that
      would indicate a higher sentence should be
      imposed. The fact that you have been in custo-
No. 14-2417                                                      7

          dy on other charges is something I did take in-
          to account. But the Bureau of Prisons will actu-
          ally make the determination as to what amount
          of time should be credited towards this sen-
          tence, and that will be the Bureau of Prisons’
          determination. It’s not mine. It’s not a judicial
          officer’s determination.
Tr. 18.
II. Analysis
    Defendant Estrada-Mederos argues that the district
court made a procedural error in sentencing by failing to
address an important mitigation argument based on the
delay in filing the federal criminal charge. We review de
novo claims of procedural error in sentencing. United
States v. Johnson, 643 F.3d 545, 549 (7th Cir. 2011).
    In the post-Booker regime of advisory Sentencing
Guidelines, a district court ordinarily has wide discretion
in sentencing. Yet the sentencing judge must provide an
explanation that shows an appellate court that “he has
considered the parties’ arguments and has a reasoned ba-
sis for exercising his own legal decisionmaking authori-
ty.” Rita v. United States, 551 U.S. 338, 356 (2007); see also
18 U.S.C. § 3553(a) (listing factors to be considered in im-
posing a sentence). The district court is “required to ‘ad-
equately explain the chosen sentence to allow for mean-
ingful appellate review and to promote the perception of
fair sentencing.’” United States v. Washington, 739 F.3d
1080, 1081 (7th Cir. 2014), quoting Gall v. United States,
552 U.S. 38, 50 (2007). “A judge who fails to mention a
ground of recognized legal merit (provided it has a fac-
8                                                   No. 14-2417

tual basis) is likely to have committed an error or over-
sight.” United States v. Cunningham, 429 F.3d 673, 679 (7th
Cir. 2005). The district court needs to address only argu-
ments from the defendant that are “not so weak as not to
merit discussion.” Id.
    In reviewing for this sort of procedural error, “we try
to take careful note of context and the practical realities
of a sentencing hearing.” United States v. Gary, 613 F.3d
706, 709 (7th Cir. 2010). The requirement that a district
judge address a defendant’s principal mitigating argu-
ments “does not apply mechanically.” United States v.
Poetz, 582 F.3d 835, 839 (7th Cir. 2009). We examine the
“totality of the record,” id., to see if the district judge
meaningfully considered the defendant’s principal miti-
gating arguments. United States v. Castaldi, 743 F.3d 589,
595 (7th Cir. 2014). A district court need not spend time
addressing an argument “if anyone acquainted with the
facts would have known without being told why the
judge had not accepted the argument.” Cunningham, 429
F.3d at 679.
    We and other circuits recognize the potential merit of
a defendant’s argument that a delay in charging calls for
a lower federal sentence when the delay deprived the de-
fendant of the opportunity to serve a federal sentence
concurrent with a state sentence. United States v. Villegas-
Miranda, 579 F.3d 798, 802–803 (7th Cir. 2009); accord,
United States v. Barrera-Saucedo, 385 F.3d 533, 537 (5th Cir.
2004); United States v. Sanchez-Rodriguez, 161 F.3d 556, 564
(9th Cir. 1998) (en banc); United States v. Los Santos, 283
F.3d 422, 428–29 (2d Cir. 2002); United States v. Saldana,
109 F.3d 100, 104 (1st Cir. 1997). Potential merit does not
No. 14-2417                                                                 9

mean the sentencing court must accept the argument, but
it ordinarily will deserve explicit comment.
    This case presents an added dimension because this
defendant was also held in immigration detention after
the federal government discovered him and before he
was charged and taken into criminal custody. Defend-
ant’s argument for a below-guideline sentence because of
his immigration detention also has potential merit. Im-
migration detention, like state incarceration, is a period
of confinement that will not be credited toward defend-
ant’s federal sentence. Though the immigration custody
is civil detention and the state custody is criminal incar-
ceration, the similarities are too strong to ignore. See Anil
Kalhan, Rethinking Immigration Detention, 110 Colum. L.
Rev. Sidebar 42 (2010) (discussing the convergence of
immigration detention and criminal incarceration). 1
    Estrada-Mederos’ argument for a below-guideline
sentence also has potential merit because he will not re-
ceive credit toward his federal sentence for the six
months he spent in immigration detention. The Bureau of
Prisons awards credit toward a federal sentence only for

    1  In fact, many immigration detainees are housed in county jails
alongside state criminal detainees and subject to the same conditions
of confinement. See Kalhan, Rethinking Immigration Detention, at 47;
see also Dora Schriro, Immigration Detention Overview and Recommen-
dations, Dep’t of Homeland Security 4 (Oct. 6, 2009) (“With only a
few exceptions, the facilities that ICE uses to detain aliens were orig-
inally built, and currently operate, as jails and prisons to confine pre-
trial and sentenced felons.”); César Cuauhtémoc García Hernández,
Immigration Detention as Punishment, 61 UCLA L. Rev. 1346, 1384
(2014) (discussing similarities between the conditions of immigration
and criminal detention).
10                                                  No. 14-2417

“official detention” as a result of the offense of conviction
or as a result of any other charge for which the defendant
was arrested after commission of the offense of convic-
tion. 18 U.S.C. § 3585(b). “Official detention” means de-
tention by the Bureau of Prisons in a facility where the
defendant is “completely subject to BOP’s control.” Reno
v. Koray, 515 U.S. 50, 63 (1995) (holding that residence in
community treatment center where defendant was con-
fined pending trial was not official detention). The Bu-
reau of Prisons instructs its officers: “Official detention
does not include time spent in the custody of [ICE] …
pending a final determination of deportability.” U.S.
Dep’t of Justice, Federal Bureau of Prisons, Program
Statement No. 5880.28, Change Notice Sentence Compu-
tation Manual 1-15A (1997).
    District courts have routinely deferred to the Bureau
when the decision to deny credit for immigration deten-
tion has been challenged. See De Paz-Salvador v. Holt, No.
3:10-CV-2668, 2011 WL 3876413, at *5 (M.D. Pa. Mar. 1,
2011) (courts “uniformly agree” that immigration deten-
tion pending removal is not time in official detention that
must be credited against a federal sentence), adopted by
2011 WL 3876268 (M.D. Pa. Aug. 31, 2011); United States v.
Acosta-Leal, No. 10-30036-DRH, 2010 WL 4608477, at *2
(S.D. Ill. Nov. 5, 2010) (relying on program statement to
conclude that Bureau was right to deny credit for immi-
gration detention); Alba-Tovar v. United States, No. 05-
1899-JO, 2006 WL 2792677, at *2 (D. Or. Sept. 22, 2006)
(same).
   In light of these circumstances, a district court could
reasonably find that such uncredited confinement war-
No. 14-2417                                                     11

rants a reduced federal criminal sentence. United States v.
Montez-Gaviria, 163 F.3d 697, 702 (2d Cir. 1998) (uncredit-
ed time spent in state custody on an immigration detain-
er provided sound basis for downward departure); Unit-
ed States v. Ogbondah, 16 F.3d 498, 501 (2d Cir. 1994) (same
for uncredited time spent in federal immigration custo-
dy). The defendant in this case made this potentially mer-
itorious argument, so the district court needed to address
the argument in explaining the sentence.
    The government argues that the judge addressed de-
fendant’s argument in two ways: first, by implicitly re-
jecting it in announcing the sentence, and second, in re-
sponding to defendant’s later question about receiving
credit. But neither comment by the district judge provid-
ed sufficient explanation to show that he considered the
argument and had a reasoned basis for rejecting it.
    It is true that we have sometimes affirmed a sentence
where the district court failed to address explicitly a mer-
itorious mitigating argument because the court gave a
reasoned explanation of the sentence that implicitly re-
jected the argument. See United States v. Spiller, 732 F.3d
767, 769–70 (7th Cir. 2013); United States v. Diekemper, 604
F.3d 345, 355 (7th Cir. 2010); Poetz, 582 F.3d at 837–40. For
example, in Poetz the defendant argued that the judge
had failed to address the argument for home confine-
ment because incarceration would prevent the defendant
from taking care of her family. 582 F.3d at 838–39. The
district judge had not explicitly addressed that argument
but mentioned the defendant’s family several times and
acknowledged the family’s medical issues. The judge
concluded that some period of incarceration was never-
12                                                  No. 14-2417

theless required to hold the defendant accountable for
her crime. The judge imposed a below-guideline sen-
tence. We upheld the sentence despite the judge’s failure
to address the home confinement argument explicitly be-
cause the totality of the record showed that the judge had
considered the argument and rejected it. Id. at 839.
    In this case, by contrast, the district court’s brief ex-
planation for the sentence resembles the explanation that
we found inadequate in United States v. Washington. 739
F.3d 1080 (7th Cir. 2014). In Washington, the district court
imposed a sentence at the low end of the guideline range,
but offered no explanation for the sentence beyond not-
ing that dealing and using drugs is a “serious crime.” Id.
at 1081. We reversed and remanded for resentencing be-
cause “the court’s terse remarks do not reflect ‘an indi-
vidualized assessment based on the facts presented,’ Gall,
552 U.S. at 50; the record is simply too thin for meaning-
ful review.” Id. at 1082.
    As in Washington, the judge’s terse explanation for Es-
trada-Mederos’ sentence did not reflect an individualized
assessment of the defendant. Apart from saying the
guideline range was appropriate, the judge said only that
Estrada-Mederos had committed other crimes and that
this offense is a recidivist crime. Those points provide no
insight into the reasons for an individual sentence under
8 U.S.C. § 1326 because they apply to all such cases. The
guideline calculation already included the 16-level in-
crease for the prior aggravated felony. The judge’s gen-
eral comment was not enough to show that he had a rea-
soned basis for exercising his discretion. See Rita, 551
U.S. at 356.
No. 14-2417                                                   13

   A few moments after the court announced the sen-
tence, in response to Estrada-Mederos’ question about
credit for time served, the court also said that the Bureau
of Prisons determines credit for time served and then
added “that was something that I considered in going to
the low end of the guideline range … . The fact that you
have been in custody on other charges is something I did
take into account.”
    This comment does not persuade us that the court ad-
equately considered the potentially meritorious argu-
ment that the delay in charging defendant deprived him
of the opportunity to serve a partially concurrent sen-
tence and resulted in confinement during immigration
detention that cannot be credited toward his federal sen-
tence. Estrada-Mederos spent a total of 12 to 23 months
in state custody and immigration detention after he was
discovered but before he was charged (depending on
when the government discovered him—a contested issue
at the sentencing hearing that was not resolved). The
court’s vague reference to custody on other charges is not
enough to show meaningful consideration of this poten-
tially meritorious argument, and the court’s comment did
not acknowledge at all the time spent in immigration de-
tention. Without more of an explanation from the district
court, we are not satisfied that this was a reasoned exer-
cise of discretion, so we must remand for resentencing.
Cunningham, 429 F.3d at 679.
   We VACATE Estrada-Mederos’ sentence and
REMAND for the district court to consider his argument
for a lower sentence because of the delay in charging
him.